Citation Nr: 1648024	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  13-05 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for service-connected plantar callus formation.

2.  Entitlement to a compensable evaluation for service-connected urticaria. 

3.  Entitlement to service connection for a bilateral knee disorder.

4.  Entitlement to service connection for a bilateral hip disorder.

5.  Entitlement to service connection for a bilateral ankle disorder.

6.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1973 and from June 1973 to January 1975.
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains a claim for a compensable rating for urticaria, that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately remand is required for the claims on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claims so that he is afforded every possible consideration.  

First, remand is required regarding all the claims on appeal to obtain VA treatment records.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2015); 38 C.F.R. 
§ 3.159(c) (2016).   VA treatment records dated from August 1995 through January 2013 are associated with the claims file.  However, at the 2016 Board hearing, the Veteran reported that he receives his treatment from VA and was seen at least monthly.  Therefore, VA treatment records must be obtained as they are outstanding and not yet associated with the file.  

Second, remand is required regarding the claim for an evaluation in excess of 10 percent for plantar callus formation, to obtain a current examination.  A current examination is warranted in order to determine the current severity of the disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (providing that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).  The Veteran most recently was provided an examination for his feet in May 2011.  At the 2016 Board hearing, the Veteran indicated a worsening of his foot disability as he reported that he has the calluses shaved off monthly.  See August 2016 Board Hearing Transcript, p.3.  Thus, worsening has been shown and a current VA examination for the feet is warranted.  

Third, regarding the Veteran's service connection claim for his right knee, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  An October 2012 VA examination was provided.  The examiner opined that the right knee disorder as not related to active service, noting there were no documented incidents of treatment to the right knee since service in 1974 and that the Veteran's progressive pain of the right knee began in approximately 2005.  At the 2016 Board hearing, the Veteran asserted that his knee disorder was related to his service-connected feet/callus disability.  However, the examiner failed to address the Veteran's statements regarding ongoing pain since service discharge and whether the right knee disorder was caused or aggravated by the service-connected feet disability.  Accordingly, remand is required.

Fourth, regarding the Veteran's claim for service connection for the left knee, remand is required for an adequate examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Where the Veteran has provided lay testimony of an in-service injury, an examiner cannot ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  An October 2012 VA examination was conducted.  The examiner did not provide an opinion regarding the left knee, either direct or secondary.  At the 2016 Board hearing, the Veteran asserted that his knee disorder was related to his service-connected feet/callus disability.  Thus, the examiner failed to address whether the left knee disorder was caused or aggravated by the service-connected feet disability.  Accordingly, remand is required.

Fifth, remand is required regarding the Veteran's claims for service connection for his bilateral hip and bilateral ankle disorders, to obtain an examination.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  Here, at the 2016 Board hearing, the Veteran reported he now has diagnoses of the bilateral hips and ankles and also has recurrent symptoms of such.  He also reported that these joints have been painful since the in-service incident in which he ran into a patrol car door in September 1974.  See August 2016 Board Hearing Transcript, p.8.  Additionally, the Veteran reports receiving treatment for these disorders at VA for many years.  Finally, the Veteran reports that his service-connected plantar callus disability has caused or aggravated these disorders.  Remand is thus required to provide the Veteran with an examination.

Regarding the Veteran's TDIU claim, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the above issues.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3. After all additional records are associated with the claims file, provide the Veteran with a VA examination to ascertain the current severity and manifestations of his service-connected plantar callus formation.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must report all signs and symptoms necessary for rating the Veteran's service-connected plantar callus formation under the rating criteria.  In addition, the examiner must provide an opinion regarding, based on the Veteran's statements and a review of the claims file specifically the Veteran's treatment records and January 2011 and May 2011 VA examinations, the severity of the Veteran's plantar callus formation as indicated by his symptoms since his date of increased rating claim in 2010.  The examiner must provide a detailed explanation for the opinion rendered and provide specific examples if warranted.

4. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his bilateral knee disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the bilateral knee disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing his reports of running into a patrol car in September 1974.  

5. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to diagnose and determine the etiology of any bilateral hip disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine regarding whether there are currently diagnosed right and/or left hip disorders.

Second, if there are currently diagnosed disorders, the examiner must opine regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing his reports of running into a patrol car in September 1974.  

6. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to diagnose and determine the etiology of any bilateral ankle disorder.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must opine regarding whether there are currently diagnosed right and/or left ankle disorders.

Second, if there are right and/or left ankle disorders, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that each disorder had its onset in, or is otherwise caused by, by the Veteran's military service, specifically addressing his reports of running into a patrol car in September 1974.  

7. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8. Ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

9. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals




